UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):August 10, 2010 FSP GALLERIA NORTH CORP. (Exact name of registrant as specified in its charter) Delaware 000-51940 20-1641289 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 401 Edgewater Place, Suite 200, Wakefield, Massachusetts 01880-6210 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code:(781) 557-1300 (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 7.01.Regulation FD Disclosure. On or about August 12, 2010, FSP Galleria North Corp. will be mailing a letter to the holders of its preferred stock with property updates for the three and six months ended June 30, 2010.The full text of the letter is furnished as Exhibit 99.1 to this Current Report on Form 8-K. The information in this Form 8-K (including Exhibit 99.1) shall not be deemed "filed" for purposes of Section 18 of the Securities Exchange Act of 1934 (the "Exchange Act") or otherwise subject to the liabilities of that section, nor shall it be deemed incorporated by reference in any filing under the Securities Act of 1933 or the Exchange Act, except as expressly set forth by specific reference in such a filing. Item 9.01.Financial Statements and Exhibits. (d)Exhibits See Exhibit Index attached hereto. 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. FSP GALLERIA NORTH CORP. Date:August 10, 2010 By:/s/ George J. Carter George J. Carter President and Chief Executive Officer 3 EXHIBIT INDEX Exhibit No. Description Letter to be mailed by FSP Galleria North Corp. on or about August 12, 2010. 4
